Exhibit 10.1

 

 

UNSECURED SUBORDINATED PROMISSORY NOTE AGREEMENT

 

 

$50,000

October 3, 2019

 

 

For value received, CurAegis Technologies, Inc., a New York state corporation
(“the Company”), promises to pay to RICHARD A. KAPLAN, the principal sum of
Fifty Thousand Dollars ($50,000) (the “Principal Amount”). Simple interest shall
accrue from the issuance date of this Note on the unpaid Principal Amount at a
rate equal to six percent per annum (6%). This Note is subject to the following
terms and conditions.

 

 

1.

Maturity. This Note is callable at the election of the holder but in no
instance, will the maturity date exceed 90 days from the date of issuance, and
as such is due and payable no later than December 31, 2019 (the “Maturity
Date”).

     

 

2.

Interest. Interest shall accrue on this Note at the rate of six percent per
annum (6%) and shall be payable upon repayment of the Principal.

     

 

3.

Payment. All payments shall be made in lawful money of the United States of
America at such place as the Holder hereof may from time to time designate in
writing to the Company. Payment shall be first credited to accrued interest then
due and payable, and the remainder shall be applied to the outstanding Principal
Amount. The Note may be prepaid in whole or in part from time to time by the
Company.

     

 

4.

Nature of Obligation. This Note is a general unsecured obligation of the
Company.

     

 

5.

Transfers: Successors and Assigns: The terms and conditions of this Note share
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Notwithstanding the foregoing, the Holder may
not assign, pledge or otherwise transfer all or any part of the Note without
prior written consent of the Company.

     

 

6.

Governing Law: This Note and all acts and transactions pursuant to the rights
and obligation of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the state of New York, without giving
effect to principles of conflicts of law.

     

 

7.

Subordination: The Holder acknowledges and agrees that the Company’s payment
obligation under this Note may be subordinated to the obligations of the Company
to its lenders under any other financing facility in the event that the Company
is unable to meet its obligations. In such event, no payments under this Note
shall be paid to the Holder and any payment received by the Holder shall be
immediately returned to the Company until such time as the Company is able to
satisfy such obligations to the Lenders in full. By accepting this agreement,
the Holder agrees to execute a subordination agreement with any Lender
evidencing such subordination. If the terms and conditions of any subordination
agreement with any Lender shall change, the Holder shall execute and deliver
such further documents or instruments as such Lender may reasonably request in
order to give effect to the provisions of such subordination agreement and the
provisions of this Note.

  

 

CurAegis Technologies, Inc.           /s/ Kathleen A. Browne   /s/ Richard A.
Kaplan     Chief Financial Officer Lender

 

 

 

/s/ James Donnelly

 

Chief Operating Officer

  